Hnx, C. J.
1. “Where the error alleged is in the granting or denying of a new trial, one assignment of error is sufficient to reach all the grounds of the motion on which the grant or refusal was based.” Rule 8 of the Court of Appeals, 1 Ga. App. XI. The motion to dismiss 'the writ of error is overruled.
2. No error of law appears, on any of the grounds of the motion for a new trial, of sufficient importance to justify another trial; and the verdict for the plaintiffs, as found by the jury, was demanded by the evidence. The court erred in granting a new trial on motion of the defendants.
3. Where an amendment to 'the petition was allowed at the trial term, and the case was thereupon continued by consent, and an order granted that the-defendants should have until the next term to amend the answer, provided they served the plaintiffs with the amendment proposed at least thirty days before the term of the court to which the case was continued, and at that term the defendants offered an amendment to the answer, but the amendment was not served upon the plaintiffs as re*627quired by the order, this court will not reverse' the judgment refusing to allow the amendment, because not served in compliance with tho ' order.
Decided January 17, 1911.
Rehearing denied January 31', 1911.
Complaint; from city court of Miller county — Judge Busli. February 26, 1910.
Russell & Fleming, T. S. Hawes, Rush & Stapleton, for plaintiffs. W. I. Geer, for defendants

Judgment reversed on the main hill of exceptions, and affirmed on the cross-hill.